   Case: 3:21-cv-00064-TMR Doc #: 38 Filed: 06/14/21 Page: 1 of 2 PAGEID #: 441




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON




 STATE OF OHIO,                                   Case No. 3:21-cv-00064-TMR

                   Plaintiff,                     District Judge Thomas M. Rose

           v.

 GINA RAIMONDO, in her official ca-
 pacity as Secretary of Commerce, ∗ et al.,

                   Defendants.



                                         NOTICE
       As of June 14, 2021, the Census Bureau anticipates providing Ohio with the redis-

tricting data required by 13 U.S.C. §141(c), in a legacy format, no later than August 16,

2021, absent congressional action, orders from any court, or unforeseen processing issues

that may prevent Defendants from providing such data by August 16, 2021. See ECF No.

37; Notation Order (May 25, 2021).




       Gina Raimondo was confirmed as the Secretary of Commerce and has been au-
       ∗

tomatically substituted for Wynn Coggins, the former Acting Secretary of Commerce,
under Federal Rule of Civil Procedure 25(d).

                                              1
  Case: 3:21-cv-00064-TMR Doc #: 38 Filed: 06/14/21 Page: 2 of 2 PAGEID #: 442




DATED: June 14, 2021                 Respectfully submitted,

                                     BRIAN M. BOYNTON
                                     Acting Assistant Attorney General

                                     BRIAN D. NETTER
                                     Deputy Assistant Attorney General

                                     ALEXANDER K. HAAS
                                     Director, Federal Programs Branch

                                     BRAD P. ROSENBERG
                                     Assistant Director, Federal Programs Branch

                                     /s/ Stephen Ehrlich
                                     ZACHARY A. AVALLONE
                                     ELLIOTT M. DAVIS
                                     STEPHEN EHRLICH
                                     JOHN ROBINSON
                                     ALEXANDER V. SVERDLOV
                                     Trial Attorneys
                                     Civil Division, Federal Programs Branch
                                     U.S. Department of Justice
                                     1100 L St. NW
                                     Washington, DC 20005
                                     Phone: (202) 305-9803
                                     E-mail: stephen.ehrlich@usdoj.gov


                                     Counsel for Defendants




                                       2
